IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                    Assigned on Briefs at Knoxville July 25, 2012

                STATE OF TENNESSEE v. TIMOTHY W. FORD

                  Appeal from the Criminal Court for DeKalb County
                   No. 2010-CR-190     David A. Patterson, Judge


               No. M2011-02414-CCA-R3-CD - Filed September 7, 2012


Appellant, Timothy W. Ford, was convicted by a DeKalb County jury of the initiation of a
process to manufacture methamphetamine, a Class B felony. The trial court imposed a
sentence of eleven years and six months. Appellant challenges his conviction and sentence
for the following reasons: (1) the evidence was insufficient to sustain the conviction; (2) the
trial court erred in denying his motion in limine to exclude evidence of his prior conviction;
and (3) the sentence was excessive because the trial court failed to give ample weight to the
mitigation evidence. Discerning no error, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which J AMES C URWOOD W ITT, J R.
and R OBERT W. W EDEMEYER, JJ., joined.

James M. Judkins, Smithville, Tennessee, for the appellant, Timothy W. Ford.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; Randall A. York, District Attorney General; and Greg Strong and Phillip Hatch,
Assistant District Attorneys General, for the appellee, State of Tennessee.


                                         OPINION

                                           I. Facts

                                     A. Facts from Trial

      The State called Jeremy Taylor, a detective with the Dekalb County Sheriff’s
Department, as its first witness. At the time of the offense, he was a patrol deputy. He and
Deputy Stephen Barrett responded to a call on May 21, 2010, about a possible
methamphetamine laboratory (“meth lab”) in operation on Dry Creek Road at the “swimming
hole.” Because the area was a public place where families camped and people swam,
deputies patrolled the area frequently.

         When Detective Taylor arrived on the scene, he observed three people: appellant,
Terry Daniels, and Lydia Judkins. Upon arrival, Detective Taylor immediately noted that
Daniels and Judkins were in the weeds, engaging in sexual intercourse. Deputy Barrett
stayed with them while Detective Taylor walked toward a truck that was parked in the area.
Upon reaching the truck, he heard glass breaking and saw appellant “hunkered over” in
another weeded area. When Detective Taylor called appellant’s name, appellant “jumped
up.” Detective Taylor removed appellant from the weeded area and subsequently found the
components for a meth lab, including three bottles, rubber tubing, drain cleaner, Coleman
fuel, ziplock bags, cold packs, and Mason jars containing a bi-layered liquid substance.
Detective Taylor ascertained that Daniels owned the truck and obtained consent to search it.
He found an open toolbox that contained a pipe cutter, funnels, rubbing alcohol, coffee
filters, and black electrical tape. He also seized distilled water, eight rubber gloves, lithium
batteries, a flashlight, a ceramic mug, and salt.

       Detective Taylor explained that the cold packs were the type that one would crush in
order to activate the cooling agent. In his experience, meth lab operators use the packs for
the ammonium nitrate contained inside. While at the scene, Detective Taylor called the
detective on duty who was “meth certified.” When he arrived, the two detectives gathered
all of the components and photographed them. Through his training and experience,
Detective Taylor believed that the items he seized were precursors used to process and
manufacture methamphetamine. Detective Taylor arrested all three individuals and they
were transported to jail. When he searched appellant, he found a baggie with crushed
pseudoephedrine in his pocket.

        The State next called DeKalb County Deputy Stephen Barrett as a witness. He
testified that when he and Detective Taylor arrived at the scene, he observed Daniels and
Judkins having sexual intercourse in a weeded area. The officers alerted Daniels and Judkins
to their presence, after which the two dressed themselves and came forward. Deputy Barrett
stayed with them as Detective Taylor moved toward the parked truck. Deputy Barrett did not
observe any of the items found in Daniels’s truck or the area where appellant was located.
He did not transport anyone to jail; he remained on the scene.

       Sheriff Patrick Ray testified as an expert in the manufacture of methamphetamine and
the detection of meth labs based on his education, training, and experience. Sheriff Ray
reviewed the photographs of the components seized during appellant’s arrest and testified

                                              -2-
that they composed a meth lab. He testified that the ingredients found by the officers were
indicative of the “one pot” or “shake and bake” method of manufacturing methamphetamine.
The method was popular because a lab using this method would fit into a backpack, and
manufacture could be completed within four to five hours.

        Sheriff Ray testified that based on his review of the evidence, the process of
manufacturing methamphetamine had begun. His opinion was based on the bi-layered fluid,
which he attributed to a stage in the process during which pseudoephedrine would be added.
He testified pseudoephedrine is not commercially available in crushed form. He further
stated that the manufacture of methamphetamine is a dangerous process because some of the
chemicals used are highly flammable. The process also creates poisonous gasses, such as
methane gas, which is odorless and colorless. Because many of the components are corrosive
or flammable, a hazardous materials team dismantled the lab and disposed of the
components. For that reason, the State presented photographs only, and no physical evidence
was available at trial.

         Appellant testified on his own behalf. He explained to the jury that he had two prior
convictions, an automobile burglary conviction from 1990 and a theft conviction from 2006.1
He testified that on the day in question, he rode to the swimming hole at Dry Creek with
Daniels and learned upon arrival that Daniels had a meth lab in his truck. According to
appellant, his discovery caught him off guard and made him feel very uncomfortable. When
Daniels and Judkins left the area where the truck was parked, appellant became stressed
about the meth lab and began moving the products into a weeded area. He was nervous
because he “was sitting on a meth lab and [ ] was the only one around.” Appellant testified
that Daniels showed him the pseudoephedrine in the cab of the truck, and appellant grabbed
it to dispose of it. He told the jury that he exercised poor judgment by not simply leaving the
area and hitchhiking back to town and that he believed that by relocating the components,
he would be “okay.”

      On cross-examination, appellant admitted he had used meth on the day of his arrest
and two days earlier. He testified that he was homeless at the time and that Daniels gave him
the meth because they had been friends for twenty years.

                                      B. Facts from Sentencing

       Byron Houston, a probation and parole officer with the State of Tennessee Board of
Probation and Parole, prepared the presentence report for the court. He testified that he


        1
          Appellant testified his theft conviction occurred in 2006. For clarification, the offense occurred
in 2006, but the conviction was not entered until 2007.

                                                    -3-
found three felony convictions in appellant’s criminal history, including two automobile
burglary convictions from 19902 and a 2007 conviction for theft of property over $1,000.
Appellant was revoked from probation on the felony theft conviction. Mr. Houston further
testified appellant had thirty-five misdemeanor convictions on his record. There were also
three pending charges against appellant. The presentence report contained appellant’s
statement, which indicated that he had a drug addiction and was making meth to get high.
The State asked the trial court to find enhancement factor number one, that appellant had a
previous history of criminal convictions or criminal behavior in addition to those necessary
to establish the appropriate range. See Tenn. Code Ann. § 40-35-114 (1) (2010).

        Appellant introduced a mental health report as an exhibit at the sentencing hearing.
Based on the report, he argued the existence of the mitigating factor that he suffered from a
mental condition that significantly reduced his culpability. He further argued that his mental
illness, coupled with substance abuse, further reduced his culpability. Appellant also urged
the trial court to find as a mitigating factor that his conduct neither caused nor threatened
bodily injury and that he played a minor role in the commission of the offense. See Tenn.
Code Ann. § 40-35-113 (1), (4), (8) (2010).

       The trial court determined that appellant should be sentenced as a Range I standard
offender and noted that the range of punishment for a Class B felony is eight to twelve years.
The trial court applied enhancement factor number one, finding the existence of numerous
felony and misdemeanor convictions as well as incidents of criminal behavior and giving
great weight to appellant’s felony convictions. The court also found that enhancement factor
number eight was relevant because appellant had failed to comply with the conditions of a
sentence involving release into the community, to which the court also gave great weight.
See Tenn. Code Ann. § 40-35-114 (8) (2010). The trial court considered as mitigation
appellant’s mental health history but gave it little weight.

       The trial court considered the evidence received at trial and at the sentencing hearing,
the presentence report, the principles of sentencing and arguments as to sentencing
alternatives, the nature and characteristics of the criminal conduct, the evidence and
information regarding enhancing and mitigating factors, statistical information provided by
the Administrative Office of the Courts, and any statements made by appellant. Giving great
weight to the enhancement factors and little weight to the mitigating factors, the trial court
enhanced appellant’s sentence to eleven years and six months to be served in the Tennessee
Department of Correction.


       2
         The two automobile burglary offenses were committed within a twenty-four period. Thus, only
one automobile burglary conviction is addressed in the notice of enhanced punishment. Tenn. Code Ann. §
40-35-108(b)(4) (2010).

                                                 -4-
                                         II. Analysis

                              A. Sufficiency of the Evidence

        Appellant argues that the convicting evidence was insufficient to sustain a conviction
for initiation of a process intended to result in the manufacture of methamphetamine. The
State contends that the evidence was sufficient to support the conviction beyond a reasonable
doubt. We agree with the State.

       The standard for appellate review of a claim of insufficiency of the State’s evidence
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original) (citing Johnson
v. Louisiana, 406 U.S. 356, 362 (1972)); see Tenn. R. App. P. 13(e); State v. Davis, 354
S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a claim of insufficient evidence, appellant
must demonstrate that no reasonable trier of fact could have found the essential elements of
the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319. This standard of
review is identical whether the conviction is predicated on direct or circumstantial evidence,
or a combination of both. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

        On appellate review, “we afford the prosecution the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences which may be drawn therefrom.”
Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010));
State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage, 571 S.W.2d 832,
835 (Tenn. 1978). In a jury trial, questions involving the credibility of witnesses and the
weight and value to be given the evidence, as well as all factual disputes raised by the
evidence, are resolved by the jury as trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). This court presumes that the jury
has afforded the State all reasonable inferences from the evidence and resolved all conflicts
in the testimony in favor of the State; as such, we will not substitute our own inferences
drawn from the evidence for those drawn by the jury, nor will we re-weigh or re-evaluate the
evidence. Dorantes, 331 S.W.3d at 379; Cabbage, 571 S.W.2d at 835; see State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984). Because a jury conviction removes the presumption of
innocence that appellant enjoyed at trial and replaces it with one of guilt at the appellate
level, the burden of proof shifts from the State to the convicted appellant, who must
demonstrate to this court that the evidence is insufficient to support the jury’s findings.
Davis, 354 S.W.3d at 729; State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011) (quoting State v.
Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).



                                              -5-
        Tennessee Code Annotated section 39-17-435 provides the elements of the offense
of initiation of a process intended to result in the manufacture of methamphetamine:

       (a)    It is an offense for a person to knowingly initiate a process intended to
              result in the manufacture of any amount of methamphetamine.

       (b)     It shall not be a defense to a violation of this section that the chemical
              reaction is not complete, that no methamphetamine was actually
              created, or that the process would not actually create methamphetamine
              if completed.

       (c)    For purposes of this section, “initiates” means to begin the extraction
              of an immediate methamphetamine precursor from a commercial
              product, to begin the active modification of a commercial product for
              use in methamphetamine creation, or to heat or combine any substance
              or substances that can be used in methamphetamine creation.

        Viewing the evidence in the light most favorable to the State, the jury had before it
sufficient evidence by which to find appellant guilty. Detective Taylor testified that he
apprehended appellant in the immediate proximity of several precursor items. Sheriff Ray
testified that the cold packs had been altered by placing black tape around them. Detective
Taylor testified that appellant possessed crushed pseudoephedrine, and Sheriff Ray testified
that the drug was not available in crushed form. Sheriff Ray testified that substances had
been combined in the Mason jar to create the bi-layered fluid and opined that the process of
manufacturing methamphetamine had begun. Thus, a reasonable trier of fact could have
found appellant guilty of initiating a process to manufacture methamphetamine. Appellant’s
argument that the evidence was insufficient is without merit.

              B. Trial Court’s Denial of Appellant’s Motion in Limine to Exclude
                              Evidence of Prior Conviction

       Appellant contends that the trial court erred in denying his motion in limine seeking
to exclude evidence of his prior conviction. The State argues that the trial court properly
exercised its discretion. We agree with the State.

       We review a trial court’s ruling on the admissibility of prior convictions for
impeachment purposes for abuse of discretion. State v. Lankford, 298 S.W.3d 176, 180
(Tenn. Crim. App. 2008); State v. Waller, 118 S.W.3d 368, 371 (Tenn. 2003). Rule 609 of
the Tennessee Rules of Evidence governs the use of prior convictions for impeachment
evidence. The rule states, in part:

                                              -6-
       (a)(3) If the witness to be impeached is the accused in a criminal prosecution,
              the State must give the accused reasonable written notice of the
              impeaching conviction before trial, and the court upon request must
              determine that the conviction’s probative value on credibility outweighs
              its unfair prejudicial effect on the substantive issues. The court may
              rule on the admissibility of such proof prior to the trial but in any event
              shall rule prior to the testimony of the accused. If the court makes a
              final determination that such proof is admissible for impeachment
              purposes, the accused need not actually testify at the trial to later
              challenge the propriety of the determination.

See also State v. Alvertis Boyd, No. W2010-01513-CCA-R3-CD, 2011 WL 2586811, at *4
(Tenn. Crim. App. July 1, 2011), perm. app. denied (Tenn. Nov. 16, 2011).

        In this case, the State gave the required written notice under Tennessee Rule of
Evidence 609(a)(3) that it intended to impeach appellant with his 2007 conviction for theft
of property. The trial court determined that the conviction was admissible prior to
appellant’s taking the stand in his own defense, as required by the rule. The trial court found
that the conviction was probative of appellant’s credibility and was therefore admissible as
impeaching evidence. In so finding, the court stated that the probative value outweighed the
prejudicial effect.

        Because the trial court followed all procedural requirements, the sole issue for our
determination is whether the trial court abused its discretion in allowing appellant to be
impeached with the felony conviction. This court has previously held that the offense of
theft is a crime involving dishonesty and is therefore highly probative of credibility.
Lankford, 298 S.W.3d at 181 n.1 (citing State v. Baker, 956 S.W.2d 8, 15 (Tenn. Crim. App.
1997)). Appellant’s prior conviction is not similar to the offense for which he was tried and
convicted in this case. See id. at 181 (citing State v. Mixon, 983 S.W.2d 661, 674 (Tenn.
1999)) (when the prior conviction is the same as the crime for which the accused is on trial,
the unfair prejudicial effect on the substantive issues greatly increases). The trial court
followed the procedure set forth by Rule 609 of the Tennessee Rules of Evidence. We find
that the trial court did not abuse its discretion in permitting the State to impeach appellant
with this prior theft conviction.

       For clarity, we must take note that the State’s notice of intent to impeach appellant
with a prior conviction contained notice of only the 2007 theft conviction. Appellant’s
motion in limine contained a blanket statement asking the trial court to prohibit the
introduction of any of his past convictions. The trial court’s hearing and subsequent ruling
on appellant’s motion in limine addressed only the 2007 theft conviction. However, during

                                              -7-
appellant’s direct examination, he volunteered to the jury that he had been convicted of not
only the 2007 theft charge, but also a 1996 charge of burglary of an automobile. We
emphasize that the trial court’s ruling on the motion in limine did not address the
admissibility of the 1996 conviction. Thus, our review of the trial court’s ruling is limited
to its ruling on the 2007 theft charge.

                           C. Propriety of Appellant’s Sentence

        Appellant simply states that in sentencing him to eleven years and six months, “the
trial court erred in not giving enough weight to Defendant’s mental health history.” He cites
no authority to support the proposition that the trial court erred in its weighing of enhancing
and mitigating factors.

       Rule 27(a)(7) of the Tennessee Rules of Appellate Procedure states that an appellant’s
brief shall contain the following with respect to an argument:

       (A)    the contentions of the appellant with respect to the issues presented, and
              the reasons therefor, including the reasons why the contentions require
              appellate relief, with citations to the authorities and appropriate
              references to the record (which may be quoted verbatim) relied on; and

       (B)    for each issue, a concise statement of the applicable standard of review
              (which may appear in the discussion of the issue or under a separate
              heading placed before the discussion of the issues)[.]

Tenn. R. App. P. 27(a)(7)(A)-(B). Moreover, Rule 10(b) of the Rules of the Court of
Criminal Appeals states, “Issues which are not supported by argument, citation to authorities,
or appropriate references to the record will be treated as waived in this Court.” Appellant
cited the sentencing guidelines but failed to cite the standard of review or any authority to
support his position. The sentencing issue is waived. Nonetheless, to facilitate any further
appellate review, we will address the substance of appellant’s argument.

        When an accused challenges the length and manner of service of a sentence, this court
conducts a de novo review on the record “with a presumption that the determinations made
by the court from which the appeal is taken are correct.” Tenn. Code Ann. § 40-35-401(d)
(2010). We condition this presumption upon “the affirmative showing in the record that the
trial court considered the sentencing principles and all relevant facts and circumstances.”
State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). We do not apply the presumption to the
legal conclusions reached by the trial court in sentencing the accused or to the determinations
made by the trial court predicated upon uncontroverted facts. State v. Butler, 900 S.W.2d

                                              -8-
305, 311 (Tenn. Crim. App. 1994); State v. Smith, 891 S.W.2d 922, 929 (Tenn. Crim. App.
1994); State v. Bonestel, 871 S.W.2d 163, 166 (Tenn. Crim. App. 1993), overruled on other
grounds by State v. Hooper, 29 S.W.3d 1 (Tenn. 2000).

        In conducting a de novo review of a sentence, we must consider (a) any evidence
received at the trial and/or sentencing hearing; (b) the presentence report; (c) the principles
of sentencing; (d) the arguments of counsel about sentencing alternatives; (e) the nature and
characteristics of the offense; (f) any mitigating or enhancement factors; (g) any statistical
information provided by the administrative office of the courts as to Tennessee sentencing
practices for similar offenses; (h) any statements made by the accused in his own behalf; and
(i) the accused’s potential or lack of potential for rehabilitation or treatment. Tenn. Code
Ann. §§ 40-35-103, 40-35-210 (2010); State v. Taylor, 63 S.W.3d 400, 411 (Tenn. Crim.
App. 2001). The party challenging the sentence imposed by the trial court has the burden of
establishing that the sentence is erroneous. Tenn. Code Ann. § 40-35-401 (2010), Sentencing
Comm’n Cmts.; Ashby, 823 S.W.2d at 169.

        Although appellant states that his sentence is excessive, the crux of his argument is
that it was excessive because the trial court should have afforded his mental health history
more weight. The 2005 amendments to the 1989 Sentencing Act preclude appellant’s
argument that the trial court improperly weighed the enhancement and mitigating factors.
State v. Luellen, No. W2009-02327-CCA-R3-CD, 2011 WL 2557010, at *15 (Tenn. Crim.
App. June 27, 2011). In this case, the trial court properly considered the sentencing
guidelines in arriving at appellant’s sentence. The trial court gave great weight to appellant’s
lengthy criminal history and failure to comply with terms of release into the community and
gave little weight to appellant’s history of mental illness. Because the trial court followed
the proper procedure, we review its decision de novo with a presumption of correctness. We
find no basis in the record on which to find that the trial court erred in imposing the sentence
of eleven years and six months. Appellant is not entitled to relief on this issue.

                                       CONCLUSION

       Based on our review of the record and the parties’ briefs, we discern no error and
affirm the judgments of the trial court.

                                                    _________________________________
                                                    ROGER A. PAGE, JUDGE




                                              -9-